DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/22/2020.
Claims 1 – 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 5 – 10, 13 – 17, 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony Kempka (U.S. 2007/0244877 A1) [previously provided], in view of Hashimoto et al (U.S. 2015/0350222 A1).
♦As per claims 1, 9, 15,
Kempka discloses a method, system (Fig. 1 of Kempka) for use in tracking file movement in a network environment, the method comprising:
“at a host computing device on the network, detecting that a file has been accessed” See Fig. 2 step 201, paragraph 0027 of Kempka wherein “file access and file creation can be monitored”.
“at the host computing device, cause a unique content identifier for the file to be generated from at least a portion of the file” See Fig. 2 step 2007, 208, paragraph 0027 - 0028 of Kempka, wherein “ a UID” is assigned to the file.
“transmitting to centralized storage the generated content identifier and file access activity of accessing the file” See Fig. 2 step 209, paragraph 0027 – 0028, 0031 of Kempka, wherein the UID and the file access event information can be stored in the data 
Kempka does not clearly teach “generating at the centralized storage a notification that the file associated with the generated content identifier and the file access activity has been improperly accessed”.
However, Hashimoto, in the same field of endeavor, discloses a method, system for controlling access in the network including the teaching of:
Recording access activity: See Fig. 4, paragraphs 0055 – 0056, 0096 of Hashimoto wherein log records are recorded. The log records corresponds to “file access activity” in the claim invention.
generating at the centralized storage a notification that the file associated with the generated content identifier and the file access activity has been improperly accessed: See paragraphs 0093 – 0094 of Hashimoto wherein the “work verification unit 151B checks whether unauthorized access is performed”, “the work verification unit 151B detects such unauthorized access with reference to the access log held in the log holding unit 152. The work verification unit 151B notifies the approval terminal 44 of the unauthorized access or the access suspected as unauthorized access”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Hashimoto into the invention of Kempka, since both inventions were available and the combination would provide more security in protecting files in the databases.
♦As per claims 2, 10, 17,
“Wherein the unique content identifier comprises a hash of the entire file” See paragraph 0013, 0031 of Kempka, [“Examples of UIDs can include, but are not limited to, a cryptographic hash”].
♦As per claims 5, 13, 20,
“wherein the file access activity comprises information that may be useful in a forensic analysis of file access for the file” See paragraph 0031 of Kempka [“Information that can be stored includes, but is not limited to, a file's UID, name, location, local date and time of creation, …, and other metadata about the file”].
♦As per claims 6, 14, 21,
“wherein the file access activity comprises one or more of: a time the file was accessed; a user that accessed the file; a location the file was accessed from; an application used in accessing the file; and a computer host used to access the file” See paragraph 0031 of Kempka [“Information that can be stored includes, but is not limited to, a file's UID, name, location, local date and time of creation, …, and other metadata about the file”].
♦As per claims 7 – 8, 16,
“receiving at the centralized storage the transmitted content identifier and file access activity of accessing the file; and storing at the centralized storage the received content identifier in association with the received file access activity”, “wherein the centralized storage receives and stores a plurality of content identifiers and associated file access activity” See Fig. 2, and Fig. 4, paragraph 0027 – 0028, 0031 of Kempka, wherein plurality of files stored in a data store.

Claims 3 – 4, 11 – 12, 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony Kempka (U.S. 2007/0244877 A1) in view of Hashimoto et al (U.S. 2015/0350222 A1), further in view of Carpentier et al (U.S. 7,415,731 B2).
♦As per claims 3 - 4, 11- 12, 18 – 19,
Kempka inherently teaches “Wherein the unique content identifier comprises a file fingerprint including one or more hashes generated according to a read profile for the file, the read profile comprising a nominal number of hash passes for fingerprinting the entire file”, and “wherein causing the unique content identifier to be generated comprises adding the file to a list of files to be fingerprinted”, in paragraph 0013, 0031, and claim 5 wherein Kempka teaches about the cryptographic hash and other technique that can be used.
In case the Applicant disagrees, the Examiner provides another example for this teaching.
Carpentier, in the same field of endeavor, discloses a method, system for managing file/data between computers including the teaching of:
Detecting a file selection and a UID is generated: See Fig. 1, col. 9 lines 46 – col. 10 lines 67 of Carpentier.
A hash function is used to compute the identifier: See col. 4 lines 48 – 49 of Carpentier [“A cryptographic hash function is used to compute an identifier”].
Digital fingerprint is used: See col. 4 lines 59 – 61 of Carpentier.
adding the file to a list of files to be fingerprinted: See col. 4 lines 48 – col. 5 lines 20 of Carpentier [binary sequence].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Carpentier into the invention of Kempka/Hashimoto .

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 21 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hashimoto et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161